Exhibit 10.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          THIS AMENDED AND RESTATED AGREEMENT is entered into, effective this
18th day of May 2010 (the “Effective Date”), by and between Apollo Group, Inc.
(the “Company”), and Joseph L. D’Amico (the “Executive”).
          WHEREAS, the Company currently has in effect an employment agreement
with the Executive dated June 5, 2007 and subsequently modified by three
separate amendments that has an initial term scheduled to expire on June 15,
2010, subject to automatic one—year renewals unless either the Company or the
Executive provides notice of non-renewal on a timely basis.
          WHEREAS, the Company has determined that it is in the best interests
of the Company and its shareholders to continue to employ the Executive upon the
terms described herein for an additional term ending August 31, 2012; and the
Executive is willing to continue his employment with the Company on such terms
through August 31, 2012; and
          WHEREAS, the Company and the Executive desire to consolidate the
Executive’s existing employment agreement with the Company and the three
separate amendments to that agreement into a new amended and restated agreement
that effects the extension of the contract term and includes additional
modifications that will be in effect during the extended term.
          NOW, THEREFORE, in consideration of the foregoing and the respective
agreements of the parties contained herein, the parties hereby agree as follows:
     1. Term. The term of employment under this Amended and Restated Agreement
will commence on the Effective Date and continue through August 31, 2012 (the
“Extended Term”); provided, however, that thereafter the term of employment
under this Amended and Restated Agreement will be automatically renewed for one
additional year through August 31, 2012 (the “Additional Extension”), unless
either the Company or the Executive will have given written notice to the other
at least sixty (60) calendar days prior thereto that the term of employment
under this Amended and Restated Agreement will not be renewed for the Additional
Extension (a “Notice of Non-Renewal”).
     2. Employment.
     (a) Position. The Executive will continue to be employed as, and hold the
title of, President and Chief Operating Officer of the Company, and will have
the duties, powers, and responsibilities as are customary for such positions.
The Executive will be given the authority needed to perform the duties and
undertake the responsibilities assigned to his positions. The Executive will
have the authority to hire appropriate personnel as may be needed to carry out
his duties. The Executive will report to Mr. Gregory W. Cappelli, the Company’s
Co-Chief Executive Officer, or to his successor or any other individual with
equivalent or greater authority.
     (b) Obligations. The Executive shall devote his full business time and
attention to the business and affairs of the Company. During the term of this
Amended and Restated Agreement, the Executive shall not engage in any other
employment, service or consulting activity without the prior written approval of
the Company’s Board of Directors. The foregoing, however, shall not preclude the
Executive from (i) serving on any corporate, civic or charitable boards or
committees on which the Executive is serving on the Effective Date, or on which
he commences service following the Effective Date with the prior written
approval of the Board of Directors or (ii) managing personal investments, so
long as such clause (i) and (ii) activities do not interfere with the
performance of the Executive’s responsibilities hereunder.





--------------------------------------------------------------------------------



 



     3. Base Salary and Bonus.
     (a) Base Salary. The Company agrees to pay or cause to be paid to the
Executive an annual base salary at the rate of $525,000, less applicable
withholding. This base salary will be subject to annual review and may be
increased from time to time by the Compensation Committee of the Board of
Directors (the “Compensation Committee”) upon consideration of such factors as
the Executive’s responsibilities, compensation of similar executives within the
Company and in other companies, performance of the Executive, and other
pertinent factors. The Executive’s annual rate of base salary, as it may be
increased from time to time, will be hereinafter referred to as the “Base
Salary”. Such Base Salary will be payable in accordance with the Company’s
customary practices applicable to its executives.
     (b) Bonus. For each fiscal year completed during the Extended Term, the
Executive will be eligible to receive an annual cash bonus (“Annual Bonus”)
based upon individual and Company performance goals that are established in good
faith by the Compensation Committee and that are reasonable in comparison to the
individual and Company performance goals the Compensation Committee sets for the
Company’s other executive officers, provided that the Executive’s target Annual
Bonus will be no less than 100% of his Base Salary (the “Target Bonus”). The
Annual Bonus earned for each fiscal year shall be paid in accordance with the
Company’s customary practices, but in no event later than the fifteenth day of
the third calendar month following the end of that fiscal year.
     4. Equity Compensation Awards.
     (a) Initial Equity Awards. In connection with the Executive’s commencement
of employment with the Company in June 2007, Executive received (i) a stock
option grant for 500,000 shares of Class A common stock (the “Initial Option
Grant”) and (ii) restricted stock units covering 60,000 shares of the Company’s
Class A common stock (the “Initial RSU Award‘). Those initial grants were each
made under the Company’s 2000 Stock Incentive Plan, as amended and restated from
time to time (the “Incentive Plan”). Nothing in this Amended and Restated
Agreement shall affect or in any way modify the terms and conditions in effect
for those initial equity awards on the Effective Date.
     (b) Additional Equity Awards. During the period of the Executive’s
employment prior to the Effective Date of this Amended and Restated Agreement,
Executive has received additional stock option grants and restricted stock unit
awards under the Incentive Plan. Nothing in this Amended and Restated Agreement
shall affect or in any way modify the terms and conditions in effect for those
additional equity awards on the Effective Date.
     (c) New Equity Awards. The Executive will be awarded additional equity
grants under the Incentive Plan for each of the Company’s 2011 and 2012 fiscal
years as part of the regular annual grant process for the Company’s executive
officers (the “New Equity Awards”). The New Equity Awards for each such fiscal
year may be made before or after the start of the applicable 2010 or 2011 fiscal
year, but will in all events be made at the same time as the other regular
annual grants for that fiscal year. The total grant date fair value of the New
Equity Awards for each such fiscal year will be at least $4 million and will be
in a combination of stock options, restricted stock units and performance
units/shares relating to shares of the Company’s Class A common stock, as
determined by the Compensation Committee in its sole discretion. The New Equity
Awards for each of the Company’s 2011 and 2012 fiscal years will have the same
effective date and pricing date in effect for the other executive officer equity
awards made for each such fiscal year.
     (d) Vesting of New Equity Awards. The following terms and provisions will
govern the various components of the New Equity Awards that are to be made to
the Executive for the Company’s 2011 and 2012 fiscal years pursuant to Section
4(c) above:

2



--------------------------------------------------------------------------------



 



          (i) The stock option component of each New Equity Award will vest in
four (4) successive equal annual installments over the Executive’s period of
continued employment with the Company and will have a maximum term of six
(6) years. Should the Executive’s employment terminate for any reason other than
(i) an involuntary termination for Cause (as such term is defined in Section
7(b) below), (ii) death or Disability (as such term is defined in Section 4(e)
below) or (iii) a voluntary termination prior to August 31, 2012 other than for
Good Reason (as such term is defined in Section 7(c) below), then each stock
option will continue to vest in accordance with the foregoing vesting schedule,
as if the Executive continued in employee status with the Company, and will
remain exercisable, for any shares for which such option is at the time
exercisable, until the earlier of (i) the expiration of the six (6)-year maximum
term or (ii) the end of the twelve (12)-month period measured from the date on
which the last annual installment of that stock option vests.
          (ii) The restricted stock unit component of each New Equity Award will
have a performance-vesting condition tied to the fiscal year for such grant is
awarded that will be the same as the performance-vesting condition applicable to
the restricted stock unit awards made to the Company’s other executive officers
for that fiscal year. Upon the satisfaction of the applicable performance
condition for the award, 25% of that award will vest on the last day of the
fiscal year for which such award is made, with the shares of the Company’s
Class A common stock underlying that vested portion to be issued following the
Compensation Committee’s certification of the attained performance condition but
not later than the close of the calendar year in which fiscal year ends, and the
balance of the restricted stock units will vest, and the underlying shares
issued, in three (3) successive equal annual installments, provided the
Executive continues in the Company’s employ through each such vesting date.
However, should the Executive’s employment terminate prior to the completion of
the vesting schedule for any reason other than (i) an involuntary termination
for Cause, (ii) death or Disability or (iii) a voluntary termination prior to
August 31, 2012 other than for Good Reason, then the award will continue to vest
(and the underlying shares issued) incrementally in accordance with the
foregoing vesting schedule, as if the Executive continued in employee status
with the Company.
          (iii) The performance unit/share component of each New Equity Award
will have performance-vesting conditions measured over a performance period of
one or more years that will be the same as for the other performance unit/share
awards made to the Company’s executive officers for the fiscal year for which
that New Equity Award is made. Following the completion of the applicable
performance period, the total number of shares of the Company’s Class A common
stock (if any) issuable under the award will be determined on the basis of the
levels at which the applicable performance goals have in fact been attained. The
number of shares so calculated will be issued to the Executive, following the
Compensation Committee’s certification of the level of performance goal
attainment but not later than the close of the calendar year in which the
performance period ends, provided (A) he continues in the Company’s employ
through the completion of the performance period or (B) there is an earlier
termination of the Executive’s employment for any reason other than (i) an
involuntary termination for Cause, (ii) death or Disability or (iii) a voluntary
termination prior to August 31, 2012 other than for Good Reason. In addition,
should the Company’s performance unit/share program in effect at the time such
award is made to the Executive include any pro-rata vesting provisions,
contingent upon performance goal attainment, for individuals who voluntarily
leave the Company’s employ prior to the completion of the performance period,
then such provisions shall also be included in any performance unit/share award
made to the Executive at that time.
          (iv) The continued vesting and exercisability of the stock options,
the continued vesting of the restricted stock units and the vesting of the
performance shares that is to occur, in accordance with the foregoing provisions
of this Section 4(d), following the Executive’s termination of employment with
the Company shall in each instance be subject to his compliance with the
confidentiality obligations under Section 9 of this Amended and Restated
Agreement and the restrictive

3



--------------------------------------------------------------------------------



 



covenants set forth in Section 10 of this Amended and Restated Agreement. Upon a
material breach of such obligations or covenants by the Executive, all further
vesting of his equity awards pursuant to the provisions of this Section 4(d)
shall cease, and the unexercised stock options granted to the Executive as part
of the New Equity Awards pursuant to Section 4(c) of this Amended and Restated
Agreement shall immediately terminate.
     (e) Partial Vesting Acceleration. Each component of the New Equity Awards
made to the Executive pursuant to Section 4(c) of this Amended and Restated
Agreement will also be subject to the partial vesting acceleration provisions of
this Section 4(e) should his employment terminate by reason of death or
Disability (as such term is defined below).
          (i) Should the Executive’s employment with the Company terminate by
reason of his death or Disability, the stock option component of each New Equity
Award will immediately vest as to a portion of the unvested shares of the
Company’s Class A common stock subject to that option, and the option will
remain exercisable for the vested shares for a twelve (12)-month period
following his death or Disability, but not beyond the maximum six (6)-year term
of the option. The number of shares that would vest on such an accelerated basis
would be equal to the number of additional shares (if any) in which the
Executive would have vested had he completed an additional eighteen (18) months
of service following his death or Disability.
          (ii) No shares will be issued under any of the performance-based
restricted stock unit or performance unit/share components of the New Equity
Awards until the completion of the applicable performance period. At that time
there will be determined the total number of shares (if any) issuable under the
award based on the levels at which the applicable performance goals have in fact
been attained and assuming the Executive had continued in the Company’s employ
through the completion of the applicable vesting schedule. Should any earlier
termination of such employment occur by reason of the Executive’s death or
Disability, a portion of the total number of shares as calculated in accordance
with the foregoing will vest on an accelerated basis, upon the later of (A) such
termination of employment or (B) the completion of the applicable performance
period. The accelerated portion will be equal to the number of additional shares
(if any) in which the Executive would have vested had he completed an additional
eighteen (18) months of service following the date of his death or Disability,
and such accelerated portion shall be issued no later than the later of (x) the
fifteenth day of the third calendar month following the date of the Executive’s
death or Disability or (y) the end of the calendar year in which such death or
Disability occurs; provided, however, that in the event the Executive’s
Disability does not satisfy the definition of Permanent Disability below and the
applicable award agreement is otherwise subject to Code Section 409A, the
accelerated portion shall be issued on each applicable date on which the
accelerated shares would have otherwise vested and become issuable, in
accordance with the terms of the applicable award agreement, had Executive
continued in employee status over that eighteen (18)-month period for which
service credit is given hereunder.
          (iii) Should the Company have a more liberal vesting acceleration
policy for death or Permanent Disability that is in effect at the time any
equity award under Section 4(c) is made to the Executive, then that award will
incorporate the terms and conditions of that more liberal policy.
          (iv) For purposes of this Section 4(e), Disability shall mean the
Executive’s inability, by reason of any physical or mental injury or impairment,
to perform, with or without reasonable accommodation, the principal duties and
responsibilities of his position with the Company for a period of six
(6) consecutive months or more; and Permanent Disability shall mean the
Executive’s inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in his death or to last for a continuous period of twelve (12) months or
more.

4



--------------------------------------------------------------------------------



 



     (f) Additional Provisions. Each of the new additional grants to be made to
the Executive in accordance with the provisions of Sections 4(c) through
(e) above will be issued pursuant and subject to the terms of the Incentive Plan
and the award agreements evidencing those grants, except that in the event of
any conflict between the terms of the Incentive Plan or the award agreements and
this Amended and Restated Agreement, the terms of this Amended and Restatement
Agreement will control.
     (g) Shares to Be Registered; Stock Certificates. All shares issued to the
Executive pursuant to his exercise of the stock options granted to him under the
Incentive Plan and the vesting of the restricted stock unit and performance
unit/share awards made to him under the Incentive Plan will be registered under
an appropriate and effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”).
     5. Employee Benefits. Provided he otherwise satisfies any applicable
eligibility requirements for participation, the Executive will be entitled to
participate in the welfare, retirement, perquisite, and fringe benefit plans,
practices, and programs maintained by the Company and made available to senior
executives generally and as may be in effect from time to time. The Executive’s
participation in any such plans, practices and programs for which he satisfies
the applicable eligibility requirements will be on the same basis and terms as
are applicable to senior executives of the Company generally.
     6. Other Benefits.
     (a) Expenses. Subject to applicable Company policies, including (without
limitation) the timely submission of appropriate documentation and expense
reports, the Executive will be entitled to receive prompt reimbursement of all
expenses reasonably incurred by him in connection with the performance of his
duties hereunder or for promoting, pursuing or otherwise furthering the business
or interests of the Company, including (without limitation) round trip first
class airfare to accommodate Executive’s travel to and from Phoenix, Arizona.
Accordingly, the Executive shall submit appropriate evidence of each such
expense within sixty (60) days after the later or (i) his incurrence of that
expense or (ii) his receipt of the invoice or billing statement for such
expense, and the Company shall provide the Executive with the requisite
reimbursement within ten (10) business days thereafter; provided, however, that
(i) no expense shall be reimbursed later than the close of the calendar year
following the calendar year in which that expense is incurred, (ii) the amounts
eligible for reimbursement in any one calendar year shall not affect the amounts
reimbursable in any other calendar year and (iii) the right to such
reimbursement may not be liquidated or exchanged for any other benefit. In
addition, and not in limitation of the foregoing, the Company shall provide the
Executive with a monthly stipend of $2,500 during the term of this Amended and
Restated Agreement for the duplicative living expenses incurred by the Executive
at his minor post of duty location, including housing costs, mortgage costs,
real estate taxes, utility costs and other expenses related to his residence at
such location and food and other similar expenses incurred at such location.
Such stipend shall be the only reimbursement to which Executive shall be
entitled for such duplicative living expenses incurred by Executive at his minor
post of duty location. The stipend for each such month shall be paid made in one
or more installments during the period beginning with the first day of that
month and ending no later than five (5) business days after the end of that
month. Other reasonable travel, housing and food expenses incurred by Executive
while traveling temporarily away from his tax home on business (other than the
expenses subject to his monthly stipend) will also be eligible for reimbursement
in accordance with the Company’s standard business expense reimbursement policy
and the foregoing documentation and reimbursement timing provisions.

5



--------------------------------------------------------------------------------



 



     (b) Office and Facilities. The Executive’s principal place of employment
shall be at the Company’s corporate offices in Phoenix, AZ, and at such location
Executive shall be provided with appropriate offices and such secretarial and
other support facilities as are commensurate with the Executive’s status with
the Company and adequate for the performance of his duties hereunder.
     (c) Vacation. During the Term, the Executive will be eligible for paid
vacation in accordance with the Company’s policies, as may be in effect from
time to time, for its senior executives generally; provided, however, that the
Executive will be eligible for no less than four weeks of paid vacation per
year.
     7. Termination. Except for a Notice of Non-Renewal, as described in
Section 1, the Executive’s employment hereunder may only be terminated in
accordance with the following terms and conditions:
     (a) Termination by the Company without Cause. The Company will be entitled
to terminate the Executive’s employment at any time by delivering a Notice of
Termination to the Executive pursuant to Section 7(e); provided, however, that
any termination of the Executive’s employment for Cause shall be governed by the
provisions of Section 7(b).
     (b) Termination by the Company for Cause.
          (i) The Company may terminate the Executive’s employment hereunder for
“Cause” (as defined below) by delivering to him a Notice of Termination. For
purposes of the foregoing, any of the following shall constitute grounds for
terminating the Executive’s employment for Cause: (A) the Executive’s pleading
“guilty” or “no contest” to, or his conviction of, a felony or any crime
involving moral turpitude, (B) his commission of any act of fraud or any act of
personal dishonesty involving the property or assets of the Company intended to
result in substantial financial enrichment to the Executive, (C) a material
breach by the Executive of one or more of his obligations under Section 9 of
this Amended and Restated Agreement or his Proprietary Information and
Inventions Agreement with the Company, (D) a material breach by the Executive of
any of his other obligations under this Amended and Restated Agreement or any
other agreement with the Company, (E) the Executive’s commission of a material
violation of Company policy which would result in an employment termination if
committed by any other employee of the Company or his gross misconduct, (F) the
Executive’s material dereliction of the major duties, functions and
responsibilities of his executive position (other than a failure resulting from
the Executive’s incapacity due to physical or mental illness), (G) a material
breach by the Executive of any of the Executive’s fiduciary obligations as an
officer of the Company or (H) the Executive’s willful and knowing participation
in the preparation or release of false or materially misleading financial
statements relating to the Company’s operations and financial condition or his
willful and knowing submission of any false or erroneous certification required
of him under the Sarbanes-Oxley Act of 2002 or any securities exchange on which
shares of the Company’s Class A common stock are at the time listed for trading.
However, prior to any termination of the Executive’s employment for Cause based
on any of the reasons specified in clauses (C) through (F) and the delivery of a
Notice of Termination in connection therewith, the Company shall give written
notice to the Executive of the actions or omissions deemed to constitute the
grounds for such a termination for Cause, and the Executive shall have a period
of not less than sixty (60) calendar days after the receipt of such notice in
which to cure the specified default in his performance and thereby avoid a
Notice of Termination under this subsection (b)(i).
          (ii) In the event the Executive is provided with a Notice of
Termination under subsection (b)(i), the Notice of Termination shall specify a
Termination Date that is no earlier than the third business day following the
date of the Notice of Termination, and the Executive will have three
(3) business days following the date of such Notice of Termination to submit a
written request to the Board

6



--------------------------------------------------------------------------------



 



for a meeting to review the circumstances of his termination. If the Executive
timely submits such a written request to the Board, the Board or a committee of
the Board shall set a meeting whereby the Executive, together with his counsel,
shall be permitted to present any mitigating circumstances or other information
as to why he should not be terminated for Cause, and the Executive’s Termination
Date shall be delayed until such meeting has occurred. Such meeting will be
held, at the Executive’s option, either on a mutually agreeable date prior to
the Termination Date specified in the Notice of Termination or on a mutually
agreeable date within fifteen (15) calendar days after his timely written notice
to the Company requesting such a meeting. Within five (5) business days after
the date of such meeting, the Board or committee of the Board, as applicable,
shall deliver written notice to the Executive of its final determination and, if
the termination decision is upheld, the final actual Termination Date, which
shall not be later than ten (10) business days after the date of such meeting.
During the period following the date of the Notice of Termination until the
Termination Date or other resolution of the matter, the Company shall have the
option to place the Executive on an unpaid leave of absence. The rights under
this subsection will not be deemed to prejudice the Executive’s other rights and
remedies in any way or give rise to any waiver, estoppel, or other defense or
bar. Without limiting the foregoing sentence and for purposes of clarification,
the failure by the Executive to request a meeting under this subsection, to
participate in a meeting that has been requested, or to present any evidence or
argument will not prevent the Executive from making any claim against the
Company, from seeking any legal or equitable remedy, or from putting forward any
evidence or argument at any judicial or arbitral hearing.
     (c) Termination by the Executive. The Executive may terminate his
employment hereunder for “Good Reason” by delivering to the Company (1) a
Preliminary Notice of Good Reason (as defined below) no later than one hundred
and twenty (120) calendar days following the act or omission which the Executive
sets forth in such notice as grounds for a Good Reason termination, and (2) not
earlier than fourteen (14) calendar days after the delivery of such Preliminary
Notice or (if later) the third business day following the Company’s failure to
take appropriate remedial action within the applicable sixty (60)-day cure
period provided below to the Company following the receipt of such the
Preliminary Notice, a Notice of Termination. The Notice of Termination must
specify a Termination Date that is within thirty (30) days following the
expiration of the applicable sixty (60)-day cure period below in which the
Company’s fails to take appropriate remedial action. For purposes of this
Amended and Restated Agreement, “Good Reason” means:
          (i) a material reduction in the scope of the Executive’s duties,
responsibilities or authority;
          (ii) the repeated assignment to the Executive of duties materially
inconsistent with the Executive’s positions, duties, authority or
responsibilities, or a materially adverse change in Executive’s reporting
requirements as set forth in Section 2(a) hereof or an adverse change to his
title set forth in Section 2(a) hereof: provided however, that none of the
following shall constitute Good Reason: (A) the occasional assignment of duties
that are inconsistent with Section 2(a) hereof, (B) a change in the Executive’s
reporting requirements so that he is required to report to a person with
equivalent authority of the Company’s Chief Executive Officer or Co-Chief
Executive Officer but without such title or (C) any change in the Executive’s
title which does not affect his status as one of the five (5) highest ranking
officers of the Company;
          (iii) a relocation of the Executive’s principal place of employment by
more than fifty (50) miles from the Company’s current corporate headquarters in
Phoenix, AZ (other than relocation of Executive’s principal place of employment
in Chicago, Illinois); provided, however, that travel to other locations as
reasonably required to carry out the Executive’s duties and responsibilities
hereunder shall not be a basis for a termination for Good Reason; or

7



--------------------------------------------------------------------------------



 



          (iv) a material breach by the Company of any of its obligations under
this Amended and Restated Agreement.
     In no event will any acts or omissions of the Company which are not the
result of bad faith and which are cured within sixty (60) days after receipt of
written notice from the Executive identifying in reasonable detail the acts or
omissions constituting “Good Reason” (a “Preliminary Notice of Good Reason”) be
deemed to constitute grounds for a Good Reason resignation. A Preliminary Notice
of Good Reason will not, by itself, constitute a Notice of Termination.
     A ten percent (10%) or less aggregate reduction in the Executive’s base
salary and Target Bonus shall not constitute Good Reason if substantially all of
the other executive officers of the Company are subject to the same aggregate
reduction to their base salary and target bonuses.
     (d) Termination due to the Executive’s Death or Disability. This Agreement
will terminate upon the death of the Executive. The Company may terminate the
Executive’s employment hereunder if he is unable to perform, with or without
reasonable accommodation, the principal duties and responsibilities of his
position with the Company for a period of six (6) consecutive months or more by
reason of any physical or mental injury or impairment; provided, however, that
in the event the Executive is at the time covered under any long-term disability
benefit program in effect for the Company’s executive officers or employees,
such termination of the Executive’s employment shall not occur until the earlier
of (i) the date he first becomes eligible to receive benefits under such program
or (ii) the date he is deemed to have a Separation from Service (as defined
below) by reason of such disability. The termination of the Executive’s
employment under such circumstances shall, solely for purposes of Section 7 and
8 of this Amended and Restated Agreement, constitute a termination for
“Disability.”
     (e) Notice of Termination. Any purported termination for Cause by the
Company or for Good Reason by the Executive will be communicated by a written
Notice of Termination to the other at least three (3) business days prior to the
Termination Date (as defined below). For purposes of this Amended and Restated
Agreement, a “Notice of Termination” will mean a notice which indicates the
specific termination provision in this Amended and Restated Agreement relied
upon and will, with respect to a termination for Cause or Good Reason, set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
such termination of the Executive’s employment under the provision so indicated.
Any termination by the Company under this Section 7 other than for Cause or by
the Executive without Good Reason will be communicated by a written Notice of
Termination to the other party fourteen (14) calendar days prior to the
Termination Date set forth in such notice. However, the Company may elect to pay
the Executive in lieu of fourteen (14) calendar days’ written notice. For
purposes of this Amended and Restated Agreement, no such purported termination
of employment pursuant to this Section 7 will be effective without such Notice
of Termination.
     (f) Termination Date. “Termination Date” will mean in the case of the
Executive’s death, the date of death; in the case of non-renewal of the
Agreement pursuant to Section 1, the date the Extended Term of this Amended and
Restated Agreement expires; and in all other cases, the date specified in the
Notice of Termination, subject to the applicable time limitations for such
Termination Date as specified above.
     8. Compensation Upon Termination.
     (a) Except as provided further in this Section 8(a), if the Executive’s
employment is terminated: (i) by the Company for Cause; (ii) by reason of the
Executive’s death or Disability; (iii) pursuant to a Notice of Non-Renewal
delivered by the Executive; or (iv) by the Executive by delivery of a written
notice of resignation without Good Reason, the Company’s sole obligations
hereunder will be to

8



--------------------------------------------------------------------------------



 



pay the Executive or his estate on the Termination Date the following amounts
earned hereunder but not paid as of the Termination Date: (i) Base Salary,
(ii) reimbursement for any and all monies advanced or expenses incurred pursuant
to Section 6(a) through the Termination Date, provided the Executive has
submitted appropriate and timely documentation for such expenses, and (iii) the
amount of the Executive’s accrued but unpaid vacation time (together, these
amounts will be referred to as the “Accrued Obligations”). In addition to the
Accrued Obligations, should the Executive’s employment terminate by reason of
his death or Disability prior to the completion of the fiscal-year performance
period to which his then current Target Bonus potential under Section 3(b) of
this Amended and Restated Agreement is tied, then he or his estate will be
entitled to a pro-rated portion of the Annual Bonus (if any) that the Executive
would have earned for that period had he remained in the Company’s employ until
the completion of that period. The amount of the pro-rated portion of the Annual
Bonus to which the Executive or his estate shall be entitled shall be determined
by multiplying (x) the actual Annual Bonus the Executive would have earned for
the applicable performance period, based on actual Company performance for such
period and his individual performance, had he remained in the Company’s employ
through the end of that period by (y) a fraction, the numerator of which is the
number of months (rounded to the next whole month) during which the Executive
remained in the Company’s employ during the fiscal-year performance period in
which such termination of employment occurs and the denominator of which is
twelve (12). Such pro-rated Annual Bonus shall be paid to the Executive or his
estate by the fifteenth day of the third calendar month following the close of
the fiscal-year period, subject to any required holdback under Section 13(b).
Furthermore, if the Executive’s employment terminates as a result of his death
or Disability, then any unvested stock options, restricted stock, restricted
stock units or other equity awards granted to the Executive (other than the New
Equity Awards to be made to the Executive pursuant to Section 4(c) of this
Amended and Restated Agreement) that would have otherwise been vested on the
date of such termination of employment had the vesting schedule for each of
those grants been in the form of successive equal monthly installments over the
applicable vesting period will immediately vest. The shares of the Company’s
Class A common stock underlying any restricted stock units or other equity-based
awards to which the Executive becomes entitled in accordance with the foregoing
shall be issued at the time or times set forth in the applicable agreements
evidencing those awards, subject to any required holdback under Section 13(b).
The Executive’s entitlement to any other benefits will be determined in
accordance with the Company’s employee benefit plans then in effect.
     (b) If the Executive’s employment is terminated: (i) by the Company for any
reason other than for Cause; (ii) by the Executive for Good Reason; or
(iii) pursuant to a Notice of Non-Renewal delivered by the Company, the
Executive will, in addition to the Accrued Obligations, be entitled to the
following compensation and benefits from the Company, provided and only if
(x) the Executive executes and delivers to the Company a general release
substantially in the form of attached Exhibit A (the “Required Release”) within
twenty-one (21) days (or forty-five (45) days if such longer period is required
under applicable law) after such termination of employment, (y) the Required
Release becomes effective and enforceable in accordance with applicable law and
(z) the Executive complies with the restrictive covenants set forth in
Section 10:
          (i) an amount equal to sum of (A) two times the Executive’s Base
Salary at the time of the Notice of Termination and (B) two times the average of
his actual Annual Bonuses for the three fiscal years immediately preceding the
fiscal year in which such termination of employment occurs, with such payment to
be made in successive equal increments, in accordance with the Company’s normal
payroll practices, over the one-year period measured from the date of the
Executive’s Separation from Service due to such termination of employment,
beginning with the first pay day within the sixty (60) day period following the
date of such Separation from Service on which the Required Release is effective
following the expiration of the maximum applicable review and revocation periods
to which the Executive is entitled under this Amended and Restated Agreement and
applicable law with respect to the delivery of the Required Release, but subject
to any required holdback under Section 13(b);

9



--------------------------------------------------------------------------------



 



          (ii) accelerated vesting of the Initial Option Grant to the extent of
the greater of (A) fifty percent of the then unvested portion of each such grant
or (B) the portion of each such grant which would have vested had the Executive
completed an additional twelve (12) months of employment with the Company prior
to the Termination Date, and one hundred percent vesting of the Initial RSU
Award, with any shares which so vest under the Initial RSU Award to be issued at
the time or times set forth in the Initial RSU Award Agreement, subject to any
required holdback under Section 13(b);
          (iii) continued vesting, in accordance with Section 4(d) of this
Amended and Restated Agreement, of each New Equity Award made to the Executive
pursuant to Section 4(c) of this Amended and Restated Agreement that is
outstanding at the time of such termination of employment, with any shares which
so vest under the restricted stock unit or performance unit/share components of
those New Equity Awards to be issued after each applicable vesting date in
accordance with the terms of the applicable award agreements, subject to any
required holdback under Section 13(b);
          (iv) provided the Executive and/or his spouse and dependents are
eligible and timely elect to continue their health care coverage under the
Company’s group health plan pursuant to their rights under COBRA, the Company
will reimburse the Executive for the costs he incurs to obtain such continued
coverage for himself and his spouse and eligible dependents (collectively, the
“Coverage Costs”) until the earliest of (A) the end of the eighteen (18)-month
period measured from the Termination Date, (B) the date that the Executive
and/or his eligible dependents are no longer eligible for COBRA coverage and
(C) the date that the Executive becomes eligible for such coverage under the
health plan of any new employer (the Executive agrees to provide the Company
with written notice of such eligibility within ten calendar days). In order to
obtain reimbursement for such Coverage Costs, Executive must submit appropriate
evidence to the Company of each periodic payment within sixty (60) days after
the required payment date for those Coverage Costs, and the Company shall,
within thirty (30) days after such submission, reimburse the Executive for that
payment. During the period such medical care coverage remains in effect
hereunder, the following provisions shall govern the arrangement: (a) the amount
of Coverage Costs eligible for reimbursement in any one calendar year of such
coverage shall not affect the amount of Coverage Costs eligible for
reimbursement in any other calendar year for which such reimbursement is to be
provided hereunder; (ii) no Coverage Costs shall be reimbursed after the close
of the calendar year following the calendar year in which those Coverage Costs
were incurred; and (iii) the Executive’s right to the reimbursement of such
Coverage Costs cannot be liquidated or exchanged for any other benefit. To the
extent the reimbursed Coverage Costs constitute taxable income to the Executive,
the Company shall report the reimbursement as taxable W-2 wages and collect the
applicable withholding taxes, and any remaining tax liability shall be the
Executive’s sole responsibility; and
          (v) the Executive’s entitlement to any other benefits will be
determined in accordance with the Company’s employee benefit plans then in
effect.
     (c) The Executive shall have the right to resign, for any reason or no
reason, at any time within the thirty (30) day period beginning six (6) months
after the closing of a Change in Control (as defined in Section 11(a)) and to
receive, in connection with such resignation, the same severance benefits to
which he would be entitled under Section 8(b) above had such resignation been
for Good Reason; provided, however, that the Executive’s entitlement to
severance benefits under this Section 8(c) shall be conditioned upon the
satisfaction of each of the following requirements: (i) the Executive executes
and delivers to the Company the Required Release within twenty-one (21) days (or
forty-five (45) days if such longer period is required under applicable law)
after such resignation, (ii) the Required Release becomes effective and
enforceable in accordance with applicable law and (iii) the Executive complies
with the restrictive covenants set forth in Section 10 of this Agreement; and
provided, further, that Section 11 of this Amended and Restated Agreement shall
govern the treatment of his outstanding equity awards.

10



--------------------------------------------------------------------------------



 



     (d) All payments and benefits under this Section 8 shall be subject to the
applicable holdback provisions of Section 13(b).
     (e) The Executive shall not be entitled to any cash severance payments
under Section 8(b)(i) of this Amended and Restated Agreement or to the
reimbursement of any Coverage Costs under Section 8(b)(iv) hereof should the
Company offer to extend his Amended and Restated Agreement for the one-year
Additional Extension following the August 31, 2012 expiration date of the
Extended Term of this Amended and Restated Agreement upon substantially the same
terms and provisions governing such additional period of employment and with
total direct compensation for that one-year Additional Extension (Base Salary,
annual cash Target Bonus and the grant-date fair value of the equity components,
in such mix as the Compensation Committee deems appropriate) of not less than $5
million and the Executive does not accept such one-year Additional Extension.
Such equity compensation shall have substantially the same vesting and
exercisability provisions as set forth in Sections 4(d) and (e) of this Amended
and Restated Agreement, but the Executive shall not be entitled to any cash
severance payments under Section 8(b)(i) of this Amended and Restated Agreement
upon the termination of this Amended and Restated Agreement following the
expiration of the one-year Additional Extension through August 31, 2013.
     (f) The Executive will not be required to mitigate the amount of any
payment provided for in this Section 8 by seeking other employment or otherwise,
and no such payment or benefit will be eliminated, offset or reduced by the
amount of any compensation provided to the Executive in any subsequent
employment.
     (g) The exercise period with respect to the Initial Option Grant shall not
be accelerated upon the Executive’s termination of employment for any reason.
     9. Confidentiality.
     (a) The Executive hereby acknowledges that the Company may, from time to
time during the Term, disclose to the Executive confidential information
pertaining to the Company’s business, strategic plans, technology or financial
affairs. All information, data and know-how, whether or not in writing, of a
private or confidential nature concerning the Company’s trade secrets,
processes, systems, marketing strategies and future marketing plans, student
enrollment lists, prospective course offerings, finances and financial reports,
employee and faculty member information and other organizational information
(collectively, “Proprietary Information”) is and shall remain the sole and
exclusive property of the Company and shall not be used or disclosed by the
Executive except to the extent necessary to perform his duties and
responsibilities under this Agreement. All tangible manifestations of such
Proprietary Information (whether written, printed or otherwise reproduced) shall
be returned by the Executive upon the termination of his employment hereunder,
and the Executive shall not retain any copies or excerpts of the returned items.
The foregoing restrictions on the use, disclosure and disposition of the
Company’s Proprietary Information shall also apply to the Executive’s use,
disclosure and disposition of any confidential information relating to the
business or affairs of the Company’s faculty, students and employees.
     (b) The Executive did, in connection with his commencement of employment
with the Company, execute a Proprietary Information and Inventions Agreement, in
the form attached as Exhibit B to this Agreement. The Executive shall,
throughout the term of this Amended and Restated Agreement and thereafter,
continue to remain subject to the terms and conditions of such Proprietary
Information and Inventions Agreement.

11



--------------------------------------------------------------------------------



 



     (c) The Executive shall not, in connection with his duties and
responsibilities hereunder, improperly use or disclose any trade secrets or
proprietary and confidential information of any former employer or other person
or entity.
     10. Restrictive Covenants. At all times during the Executive’s employment
with the Company, and for a period of one (1) year after the termination of his
employment with the Company (the “Restriction Period”), regardless of the reason
or cause for such termination, the Executive shall comply with the following
restrictions:
     (a) The Executive shall not directly or indirectly encourage or solicit any
employee, faculty member, consultant or independent contractor to leave the
employment or service of the Company (or any affiliated company) for any reason
or interfere in any other manner with any employment or service relationships at
the time existing between the Company (or any affiliated company) and its
employees, faculty members, consultants and independent contractors.
     (b) The Executive shall not directly or indirectly solicit any vendor,
supplier, licensor, licensee or other business affiliate of the Company (or any
affiliated company) with respect to products or services competitive with those
offered by the Company or directly or indirectly induce any such person to
terminate its existing business relationship with the Company (or affiliated
company) or interfere in any other manner with any existing business
relationship between the Company (or any affiliated company) and any such
vendor, supplier, licensor, licensee or other business affiliate.
     (c) The Executive shall not, on his own or as an employee, agent, promoter,
consultant, advisor, independent contractor, general partner, officer, director,
investor, lender or guarantor or in any other capacity, directly or indirectly:
          (i) conduct, engage in, be connected with, have any interest in, or
assist any person or entity engaged in, any business, whether in the United
States, any possession of the United States or any foreign country or territory,
that competes with any of the businesses or programs conducted by the Company in
the education industry during the period of his employment with the Company
(hereafter collectively referred to as the “Businesses”); or
          (ii) permit his name to be used in connection with a business which is
competitive or substantially similar to the Businesses.
     Notwithstanding the foregoing: (i) the Executive may own, directly or
indirectly, solely as an investment, up to one percent (1%) of any class of
publicly traded securities of any business that is competitive or substantially
similar to the Business and (ii) the Executive’s employment with any consulting
firm, investment banking firm, private equity fund, hedge fund or similar
investment fund following the termination of his employment with the Company
shall not be deemed a breach of his restrictive covenant under this
Section 10(c).
     11. Change in Control.
          (a) For purposes of this Amended and Restated Agreement, the term
“Change in Control” shall have the same meaning assigned to such term under the
Incentive Plan, and upon the occurrence of such Change in Control, any unvested
stock options, restricted stock, restricted stock units, or other equity awards
granted to the Executive and outstanding at that time, including any New Equity
Awards made to the Executive pursuant to Section 4(c) of this Amended and
Restated Agreement, shall vest on an accelerated basis to the same extent as all
other outstanding awards under the Incentive Plan held by individuals who are
executive officers of the Company at that time. However, the shares of the
Company’s Class A common stock subject to the restricted stock unit or
performance unit/share components of the New Equity Awards that vest upon the
occurrence of such Change in Control and that

12



--------------------------------------------------------------------------------



 



are subject to Code Section 409A shall not be issued at that time unless the
Change in Control also constitutes a Qualifying Change in Control as defined in
Section 11(b) below. In the absence of such Qualifying Change in Control, such
shares shall be issued on each applicable date on which they would have
otherwise vested and become issuable, in accordance with the terms of the
applicable award agreements, had there been no Change in Control and the
Executive continued in the Company’s employ through each such date.
          (b) The term “Qualifying Change in Control” shall mean a change in
control of ownership of the Company effected by one or more of the following
transactions:
               (i) a merger or consolidation in which the Company is not the
surviving entity and in which one person or a group of related persons (other
than the Company or a person that directly or indirectly controls, is controlled
by, or is under common control with, the Company) acquires ownership of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities or constituting more than fifty
percent (50%) of the total fair market value of the Company’s outstanding
securities;
               (ii) the sale, transfer or other disposition of all or
substantially all of the assets of the Company in complete liquidation or
dissolution of the Corporation;
               (iii) any reverse merger in which the Company is the surviving
entity but in which one person or a group of related persons (other than the
Company or a person that directly or indirectly controls, is controlled by, or
is under common control with, the Company) acquires ownership of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities or constituting more than fifty percent
(50%) of the total fair market value of the Company’s outstanding securities;
               (iv) the acquisition, directly or indirectly, by any person or
related group of persons (other than the Company or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership of securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities or constituting more than fifty percent (50%) of the total fair
market value of the Company’s outstanding securities pursuant to a tender or
exchange offer made directly to the Company’s stockholders; or
               (v) a change in the composition of the Board over a period of
twelve (12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.
     The foregoing definition of Qualifying Change in Control shall in all
instances be applied and interpreted in such manner that the applicable
Qualifying Change in Control transaction that serves as an issuance event for
the shares of the Company’s Class A common stock subject to the restricted stock
unit or performance unit/share components of the New Equity Awards that vest
upon the occurrence of a Change in Control will also qualify as: (i) a change in
the ownership of the Company, as determined in accordance with
Section 1.409A-3(i)(5)(v) of the Treasury Regulations, (ii) a change in the
effective control of the Company, as determined in accordance with Section
1.409A-3(i)(5)(vi) of the Treasury Regulations, or (iii) a change in the
ownership of a substantial portion of the assets of the Company, as determined
in accordance with Section 1.409A-3(i)(5)(vii) of the Treasury Regulations.

13



--------------------------------------------------------------------------------



 



     12. Benefit Limitation.
     (a) In the event it is determined that the Total Payments (as defined
below) to be made to the Executive would otherwise exceed the amount (the “Safe
Harbor Amount”) that could be received by the Executive without the imposition
of an excise tax under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then the Total Payments shall be reduced to the extent,
and only to the extent, necessary to assure that their aggregate present value,
as determined in accordance the applicable provisions of Code Section 280G and
the regulations thereunder, does not exceed the greater of the following dollar
amounts (the “Benefit Limit”):
(A) The Safe Harbor Amount, or
(B) the greatest after-tax amount payable to the Executive after taking into
account any excise tax imposed under Code Section 4999 on the Total Payments.
     For purposes of this Section 12(a), the term “Total Payments” shall mean
any payment or distribution of any type to or for the benefit of the Executive
made by the Company, any of its affiliates, any Person who acquires ownership or
effective control of the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of Code Section 280G) or any affiliate of
such Person, whether paid or payable or distributed or distributable pursuant to
the terms of this Amended and Restated Agreement or otherwise, that would be
subject to the excise tax imposed by Code Section 4999 or any interest or
penalties with respect to such excise tax
     All determinations under this Section 12 shall be made by an independent
registered public accounting firm selected by the Company from among the largest
four such accounting firms in the United States (the “Accounting Firm”);
provided, however, such Accounting Firm shall not have an ongoing audit or
consulting relationship with the Company at the time of its selection. In
determining whether such Benefit Limit is exceeded, the Accounting Firm shall
make a reasonable determination of the value to be assigned to the restrictive
covenants in effect for the Executive pursuant to Section 10 of this Amended and
Restated Agreement, and the amount of his potential parachute payment under Code
Section 280G shall reduced by the value of those restrictive covenants to the
extent consistent with Code Section 280G and the regulations thereunder.
     To the extent a reduction to the Total Payments is required to be made in
accordance with this Section 12, the Total Payments attributable to any cash
severance payments otherwise due the Executive under Section 8 of this Amended
and Restated Agreement shall be reduced first (with such reduction to be applied
pro-rata to each such severance payment and without any change in the applicable
payment dates), then the accelerated vesting of his Initial RSU Award shall be
reduced, then the accelerated vesting of any other restricted stock unit awards
made to him by the Company, including (without limitation) the restricted stock
unit and performance unit/share components of any New Equity Awards, shall be
reduced in the same chronological order in which granted, and finally the
accelerated vesting of the Executive’s stock options shall be reduced (based on
the amount of the parachute payment calculated for each such option in
accordance with the Treasury Regulations under Code Section 280G), with such
reduction to occur in the same chronological order in which those options were
granted.
     13. Section 409A. Certain payments contemplated by this Amended and
Restated Agreement may be “deferred compensation” for purposes of Section 409A
of the Code. Accordingly, the following provisions shall be in effect for
purposes of avoiding or mitigating any adverse tax consequences to the Executive
under Code Section 409A.

14



--------------------------------------------------------------------------------



 



     (a) It is the intent of the parties that the provisions of this Amended and
Restated Agreement comply with all applicable requirements of Code Section 409A.
Accordingly, to the extent there is any ambiguity as to whether any provision of
this Amended and Restated Agreement would otherwise contravene one or more
requirements or limitations of Code Section 409A, such provisions shall be
construed, interpreted and applied in a manner that does not result in a
violation of the applicable requirements or limitations of Code Section 409A and
the Treasury Regulations thereunder.
     (b) Notwithstanding any provision to the contrary in this Amended and
Restated Agreement, no payments or benefits to which the Executive becomes
entitled under this Amended and Restated Agreement in connection with his
termination of employment with the Company (other than the reimbursement of
Coverage Costs during the applicable period of COBRA coverage) shall be made or
paid to the Executive prior to the earlier of (i) the first day of the seventh
(7th) month following the date of his Separation from Service due to such
termination of employment or (ii) the date of his death, if the Executive is
deemed, pursuant to the procedures established by the Compensation Committee of
the Company’s Board of Directors in accordance with the applicable standards of
Code Section 409A and the Treasury Regulations thereunder and applied on a
consistent basis for all for all non-qualified deferred compensation plans of
the Employer Group subject to Code Section 409A, to be a “specified employee” at
the time of such Separation from Service and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable deferral period, all
payments deferred pursuant to this Section 13(b) shall be paid to the Executive
in a lump sum, and any remaining payments due under this Amended and Restated
Agreement shall be paid in accordance with the normal payment dates specified
for them herein. The specified employees subject to such a delayed commencement
date shall be identified on December 31 of each calendar year. If the Executive
is so identified on any such December 31, he shall have specified employee
status for the twelve (12)-month period beginning on April 1 of the following
calendar year. For purposes of this Amended and Restated Agreement, including
(without limitation) this Section 13(b), the following definitions shall be in
effect:
          (i) “Separation from Service” shall mean the date on which the level
of the Executive’s bona fide services as an Employee (or non-employee
consultant) permanently decreases to a level that is not more than twenty
percent (20%) of the average level of services the Executive rendered as an
Employee or non-employee consultant during the immediately preceding thirty-six
(36) months. Any such determination, however, shall be made in accordance with
the applicable standards of the Treasury Regulations issued under Code
Section 409A. In addition to the foregoing, a Separation from Service will not
be deemed to have occurred while the Executive is on a sick leave or other bona
fide leave of absence if the period of such leave does not exceed six (6) months
or any longer period for which the Executive’s right to reemployment with the
Company is provided either by statute or contract; provided, however, that in
the event of a leave of absence due to any medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous period of not less than six (6) months and that causes the Executive
to be unable to perform his duties as an Employee, no Separation from Service
shall be deemed to occur during the first twenty-nine (29) months of such leave.
If the period of the leave exceeds six (6) months (or twenty-nine (29) months in
the event of disability as indicated above) and the Executive’s right to
reemployment is not provided either by statute or contract, then the Executive
will be deemed to have Separated from Service on the first day immediately
following the expiration of the applicable six (6)-month or twenty-nine
(29)-month period.
          (ii) The Executive shall be deemed to remain an “Employee” for so long
he remains in the employ of at least one member of the Employer Group, subject
to the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance.

15



--------------------------------------------------------------------------------



 



          (iii) “Employer Group” shall mean the Company and each member of the
group of commonly controlled corporations or other businesses that include the
Company, as determined in accordance with Sections 414(b) and (c) of the Code
and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) of the Code for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.414(c)-2 of the Treasury Regulations.
     (c) Should the Executive comply with the provisions of subsections 13(a)
and 13(b) above but nevertheless incur the 20% penalty tax imposed under
Section 409A (the “Section 409A Penalty Tax”) with respect to one or more
payments or benefits provided to him under this Amended and Restated Agreement,
then the Executive will be entitled to receive an additional payment (the “409A
Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any tax imposed upon the 409A Gross-Up Payment, the Executive retains
an amount of the 409A Gross-Up Payment equal to the Section 409A Penalty Tax
imposed upon the Executive’s deferred compensation. The amount of the 409A
Gross-Up Payment shall be calculated, by an Accounting Firm mutually agreeable
to the Company and the Executive, within ten (10) business days after it is
first determined that the Executive is subject to the Section 409A Penalty Tax,
and the 409A Gross-Up Payment so calculated shall be paid to or on behalf of the
Executive within five (5) business days after the completion of such
determination or (if later) at the time the related Section 409A Penalty Tax is
remitted to the appropriate tax authorities. In the event that the Executive’s
actual Section 409A Penalty Tax liability is determined by a Final Determination
(as such term is defined below) to be greater than the Section 409A Penalty Tax
liability taken into account for purposes of the 409A Gross-Up Payment initially
made to the Executive pursuant to the provisions of this Section 13(c), then
within thirty (30) days following that Final Determination, the Executive shall
notify the Company of such determination, and the Accounting Firm shall, within
thirty (30) days thereafter, make a new calculation of the 409A Gross-Up Payment
based upon that Final Determination and provide the Company and the Executive
with the supporting calculations for any supplemental 409A Gross-Up Payment
attributable to that excess Section 409A Penalty Tax liability. The Company
shall make the supplemental 409A Gross-Up Payment to the Executive within five
(5) business days following the completion of the applicable calculations or (if
later) at the time such excess Section 409A Penalty Tax liability is remitted to
the appropriate tax authorities. In the event that the Executive’s actual
Section 409A Penalty Tax liability is determined by a Final Determination to be
less than the Section 409A Penalty Tax liability taken into account for purposes
of the 409A Gross-Up Payment initially made to the Executive pursuant to the
provisions of this Section 13(c), then the Executive shall refund to the
Company, within five (5) business days after receipt, any federal or state tax
refund attributable to the overpayment of his Section 409A Penalty Tax. In no
event shall any 409A Gross-Up Payment to which the Executive becomes entitled
hereunder be made later than the later of (i) the end of the calendar year in
which the related Section 409A Penalty Tax is remitted to the appropriate tax
authorities or (ii) the end of the sixty (60)-day period measured from the date
such tax is so remitted.
     (d) For purposes of Section 13(c), the term “Final Determination” shall
mean an audit adjustment by the Internal Revenue Service that is either
(i) agreed to by both the Executive and the Company (such agreement by the
Company to be not unreasonably withheld) or (ii) sustained by a court of
competent jurisdiction in a decision with which the Executive and the Company
concur or with respect to which the period within which an appeal may be filed
has lapsed without a notice of appeal being filed.

16



--------------------------------------------------------------------------------



 



     14. Legal Fees. Within fourteen (14) calendar days after the Effective Date
of this Amended and Restated Agreement, the Company will reimburse the Executive
for his legal fees incurred in connection with the Agreement’s preparation and
negotiation, up to a maximum dollar amount of $15,000.00.
     15. Indemnification. The Executive shall be covered by any policy of
liability insurance which the Company maintains during the Extended Term for its
officers and directors (“D&O Insurance”), to the maximum extent of such coverage
provided any other executive officer of the Company. The Company agrees to
provide the Executive with information about all D&O Insurance maintained during
the Extended Term, including proof that such insurance is in place and the terms
of coverage, upon the Executive’s reasonable request. In addition to any rights
the Executive may have under such D&O Insurance, applicable law, or the articles
of incorporation and bylaws of the Company and except as may be prohibited by
applicable law, the Company agrees to indemnify, defend, and hold the Executive
harmless from and against any and all claims and/or liability arising from, as a
result of, or in connection with the Executive’s employment by the Company or
any outside appointments and offices held at the Company’s request, except to
the extent such claims or liability are attributable to the Executive’s gross
negligence or willful misconduct.
     16. Injunctive Relief. The Executive expressly agrees that the covenants
set forth in Sections 9 and 10 of this Agreement are reasonable and necessary to
protect the Company and its legitimate business interests, and to prevent the
unauthorized dissemination of Proprietary Information to competitors of the
Company. The Executive also agrees that the Company will be irreparably harmed
and that damages alone cannot adequately compensate the Company if there is a
violation of Section 9 or 10 of this Amended and Restated Agreement by the
Executive, and that injunctive relief against the Executive is essential for the
protection of the Company. Therefore, in the event of any such breach, it is
agreed that, in addition to any other remedies available, the Company shall be
entitled as a matter of right to injunctive relief in any court of competent
jurisdiction, plus attorneys’ fees actually incurred for the securing of such
relief.
     17. Survival of Certain Provisions. The provisions of Sections 8, 9, 10,
11, 12, 13, 15, 16, 18, 19, 20, 21, 22, 24, 25 and 26 will survive any
termination of this Amended and Restated Agreement.
     18. Withholdings. Any compensation and/or benefits provided to the
Executive by the Company shall be subject to the Company’s collection of all
applicable payroll deductions and applicable withholding and payroll taxes.
     19. Successors and Assigns. This Amended and Restated Agreement will be
binding upon and will inure to the benefit of the Company, its successors and
assigns, and the Company will require any successor or assign to expressly
assume and agree to perform this Amended and Restated Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term “the Company” as
used herein will include any such successors and assigns to the Company’s
business and/or assets. The term “successors and assigns” as used herein will
mean a corporation or other entity acquiring or otherwise succeeding to,
directly or indirectly, all or substantially all the assets and business of the
Company (including this Amended and Restated Agreement) whether by operation of
law or otherwise. This Amended and Restated Agreement will inure to the benefit
of and be enforceable by the Executive’s legal personal representative.
     20. Arbitration. Except as otherwise provided in Section 16, any
controversy or claim between the Company or any of its affiliates and the
Executive arising out of or relating to this Amended and Restated Agreement or
its termination or any other dispute between the parties, whether arising in
tort, contract, or pursuant to a statute, regulation, or ordinance now in
existence or which may in the

17



--------------------------------------------------------------------------------



 



future be enacted or recognized will be settled and determined by a single
arbitrator whose award will be accepted as final and binding upon the parties.
The arbitration shall be conducted in Chicago, Illinois and in accordance with
the American Arbitration Association (“AAA”) Employment Arbitration Rules in
effect at the time such arbitration is properly initiated. To the extent that
any of the AAA rules or anything in the Amended and Restated Agreement conflicts
with any arbitration procedures required by applicable law, the arbitration
procedures required by applicable law shall govern. The costs of the
arbitration, including administrative fees and fees charged by the arbitrator,
will be borne by the Company. Each party will bear its or his own travel
expenses and attorneys’ fees; provided, however, that the arbitrator (i) shall
award attorneys’ fees to the Executive with respect to any claim for breach of
this Agreement on which he is the prevailing party and may award attorneys’ fees
to the Executive as otherwise allowed by law and (ii) shall award attorneys’
fees to the Company with respect to any claim brought under Section 16 on which
it is the prevailing party and may award attorneys’ fees to the Company with
respect to any other claim on which it is the prevailing party and it is
determined by the arbitrator that such claim by the Executive was frivolous in
that it presented no colorable arguments for recovery; but the maximum amount of
attorneys’ fees that may be awarded to the Company other than with respect to
any claim brought under Section 16 shall not exceed one hundred thousand dollars
($100,000). The arbitration shall be instead of any civil litigation; and the
Executive hereby waives any right to a jury trial. The arbitrator’s decision
shall be final and binding to the fullest extent permitted by law and
enforceable by any court having jurisdiction thereof. In any situation in which
emergency injunctive relief may be necessary, either party may seek such relief
from a court until such time as the arbitrator is able to address the matter
covered by this Section 20. Both parties agree that the state and federal courts
located in Chicago, Illinois, will be the sole venue for any such action
involving emergency injunctive relief, and the parties submit to personal
jurisdiction in these courts for this purpose. Judgment upon any award rendered
by the arbitrator may be entered in any court having jurisdiction thereof.
     21. Notice. For the purposes of this Amended and Restated Agreement,
notices and all other communications provided for in this Amended and Restated
Agreement (including the Notice of Termination) will be in writing and will be
deemed to have been given when personally delivered or on the third business day
following mailing if sent by registered or certified mail, return receipt
requested, postage prepaid, or upon receipt if overnight delivery service is
used, addressed as follows:
          To the Executive:
Joseph L. D’Amico
14054 W. Austrian Court
Homer Glen, IL 60491
With a copy to:
Horwood Marcus & Berk Chartered
180 N. LaSalle Street, Suite 3700
Chicago, Illinois 60601
Attn: Keith H. Berk
To the Company:
Apollo Group, Inc
4025 South Riverpoint Parkway
Phoenix, AZ 85040
Attention: General Counsel

18



--------------------------------------------------------------------------------



 



With a copy to:
John Hartigan
Morgan Lewis & Bockius LLP
300 South Grand Avenue
Los Angeles, CA 90071
     22. Miscellaneous. No provision of this Amended and Restated Agreement may
be modified, waived, or discharged unless such waiver, modification, or
discharge is agreed to in writing and signed by the Executive and the Company.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Amended and
Restated Agreement to be performed by such other party will be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreement or representation, oral or otherwise, express or
implied, with respect to the subject matter hereof has been made by either party
which is not expressly set forth in this Amended and Restated Agreement.
     23. Counterparts. This Amended and Restated Agreement may be executed in
several counterparts, each of which will be deemed an original and all of which
will constitute but one and the same instrument. An electronic facsimile of a
signature, when delivered by the signing party to the non-signing party, will
have the same force and effect as an original.
     24. Governing Law. This Amended and Restated Agreement will be governed by
and construed and enforced in accordance with the laws of the State of Arizona
without giving effect to the conflict of law principles thereof.
     25. Severability. If any provision of this Amended and Restated Agreement
as applied to any party or to any circumstance should be adjudged by a court of
competent jurisdiction (or determined by the arbitrator) to be void or
unenforceable for any reason, the invalidity of that provision shall in no way
affect (to the maximum extent permissible by law) the application of such
provision under circumstances different from those adjudicated by the court or
determined by the arbitrator, the application of any other provision of this
Amended and Restated Agreement, or the enforceability or invalidity of this
Amended and Restated Agreement as a whole. Should any provision of this Amended
and Restated Agreement become or be deemed invalid, illegal or unenforceable in
any jurisdiction by reason of the scope, extent or duration of its coverage,
then such provision shall be deemed amended to the extent necessary to conform
to applicable law so as to be valid and enforceable or, if such provision cannot
be so amended without materially altering the intention of the parties, then
such provision will be stricken, and the remainder of this Amended and Restated
Agreement shall continue in full force and effect.
     26. Entire Agreement. This Amended and Restated Agreement, together with
the Proprietary Information and Inventions Agreement referred to in Section 9
and the documentation for the equity grants and awards referred to in Section 4,
shall constitute the entire agreement between the parties hereto with respect to
the subject matter hereof and shall supersede all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.

19



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Amended and Restated
Agreement to be executed by its duly authorized officer and the Executive has
executed this Amended and Restated Agreement as of the day and year first above
written.

                  JOSEPH L. D’AMICO       THE APOLLO GROUP, INC.    
 
               
/s/ Joseph L. D’Amico
 
      By:   /s/ Charles B. Edelstein
 
   
 
               
 
        Its: Co-Chief Executive Officer
 
   

20



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF GENERAL RELEASE

 



--------------------------------------------------------------------------------



 



GENERAL RELEASE
          This AGREEMENT is made as of                     , 201___, by and
between Joseph L. D’Amico (“Executive”), and Apollo Group, Inc. (the “Company”).
          In consideration for the severance benefits offered by the Company to
Executive pursuant to Section 8 of his Amended and Restated Employment Agreement
with the Company dated                     , 2010 (the “Employment Agreement”),
Executive agree as follows:
     1. Termination of Employment. Executive acknowledges that his employment
with the Company is terminated effective                      (the “Termination
Date”), and he agrees that he will not apply for or seek re-employment with the
Company, its parent companies, subsidiaries and affiliates after that date.
Executive agrees that he has received and reviewed his final paycheck and he has
received all wages and accrued but unpaid vacation pay earned by him through the
Termination Date.
     2. Waiver and Release.
          (a) Except as set forth in Section 2(b), which identifies claims
expressly excluded from this release, Executive hereby releases the Company, all
affiliated companies, and their respective officers, directors, agents,
employees, stockholders, successors and assigns from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorney fees, damages,
indemnities and obligations of every kind and nature, in law, equity or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising from or relating to Executive’s employment with the Company
and the termination of that employment, including (without limitation): claims
of wrongful discharge, emotional distress, defamation, fraud, breach of
contract, breach of the covenant of good faith and fair dealing, discrimination
claims based on sex, age, race, national origin, disability or any other basis
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the Americans
with Disability Act, the Employee Retirement Income Security Act, as amended,
the Equal Pay Act of 1963, as amended, and any similar law of any state or
governmental entity, any contract claims, tort claims and wage or benefit
claims, including (without limitation) claims for salary, bonuses, commissions,
equity awards (including stock grants, stock options and restricted stock
units), vesting acceleration, vacation pay, fringe benefits, severance pay or
any other form of compensation.
          (b) The only claims that Executive is not waiving and releasing under
this Agreement are claims he may have for (1) unemployment, state disability,
worker’s compensation, and/or paid family leave insurance benefits pursuant to
the terms of applicable state law; (2) continuation of existing participation in
Company-sponsored group health benefit plans under the federal law known as
“COBRA” and/or under an applicable state law counterpart(s); (3) any benefits
entitlements that are vested and unpaid as of his termination date pursuant to
the terms of a Company-sponsored benefit plan; (4) any benefits to which he is
entitled pursuant to Section 8 of the Employment Agreement or his rights to
indemnification pursuant to Section 15 of the Employment Agreement, (5)
violation of any federal state or local statutory and/or public policy right or
entitlement that, by applicable law, is not waivable; and (6) any wrongful act
or omission occurring after the date he executes this Agreement. In addition,
nothing in this Agreement prevents or prohibits Executive from filing a claim
with the Equal Employment Opportunity Commission (EEOC) or any other government
agency that is responsible for enforcing a law on behalf of the government and
deems such claims not waivable. However, because Executive is hereby waiving and
releasing all claims “for monetary damages and any other form of personal
relief” (per Section 2(a) above), he may only seek and receive non-personal
forms of relief from the EEOC and similar government agencies.

 



--------------------------------------------------------------------------------



 



          (c) Executive represents that he has not filed any complaints,
charges, claims, grievances, or lawsuits against the Company and/or any related
persons with any local, state or federal agency or court, or with any other
forum.
          (d) Executive acknowledges that he may discover facts different from
or in addition to those he now knows or believes to be true with respect to the
claims, demands, causes of action, obligations, damages, and liabilities of any
nature whatsoever that are the subject of this Agreement, and he expressly
agrees to assume the risk of the possible discovery of additional or different
facts, and agrees that this Agreement shall be and remain in effect in all
respects regardless of such additional or different facts. Executive expressly
acknowledges that this Agreement is intended to include, and does include in its
effect, without limitation, all claims which Executive does not know or suspect
to exist in his favor against the Company and/or any related persons at the
moment of execution thereof, and that this Agreement expressly contemplates
extinguishing all such claims.
          (e) Executive understands and agrees that the Company has no
obligation to provide him with any severance benefits under the Employment
Agreement unless he executes this Agreement. Executive also understands that he
has received or will receive, regardless of the execution of this Agreement, all
wages owed to him, together with any accrued but unpaid vacation pay, less
applicable withholdings and deductions, earned through the Termination Date.
          (f) This Agreement is binding on Executive, his heirs, legal
representatives and assigns.
     3. Entire Agreement. This Agreement and the Employment Agreement constitute
the entire understanding and agreement between Executive and the Company in
connection with the matters described, and replaces and cancels all previous
agreements and commitments, whether spoken or written, with respect to such
matters. Nothing in this Agreement supersedes or replaces any of Executive’s
obligations under his Employment Agreement that survive termination, including,
but not limited to (i) his (and the Company’s) agreement to arbitrate disputes,
(ii) his restrictive covenants under Section 10 of the Employment Agreement and
(iii) his obligations under Section 9 of the Employment Agreement, his existing
Proprietary Information Inventions Agreement with the Company and any other
obligations not to use or disclose Company confidential and/or proprietary
information.
     4. Modification in Writing. No oral agreement, statement, promise,
commitment or representation shall alter or terminate the provisions of this
Agreement. This Agreement cannot be changed or modified except by written
agreement signed by Executive and authorized representatives of the Company.
     5. Governing Law; Jurisdiction. This Agreement shall be governed by and
enforced in accordance with the laws of the State of Arizona.
     6. Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

2



--------------------------------------------------------------------------------



 



     7. No Admission of Liability. This Agreement does not constitute an
admission of any unlawful discriminatory acts or liability of any kind by the
Company or anyone acting under their supervision or on their behalf. This
Agreement may not be used or introduced as evidence in any legal proceeding,
except to enforce or challenge its terms.
     8. Acknowledgements. Executive is advised to consult with an attorney of
his choice prior to executing this Agreement. By signing below, Executive
acknowledges and certifies that he:
          (a) has read and understands all of the terms of this Agreement and is
not relying on any representations or statements, written or oral, not set forth
in this Agreement;
          (b) has been provided a consideration period of twenty-one calendar
days within which to decide whether he will execute this Agreement and that no
one hurried him into executing this Agreement;
          (c) is signing this Agreement knowingly and voluntarily; and
          (d) has the right to revoke this Agreement within seven (7) days after
signing it, by providing written notice of revocation via certified mail to the
Company to the address specified in the Employment Agreement. Executive’s
written notice of revocation must be postmarked on or before the end of the
eighth (8th) calendar day after he has timely signed this Agreement. This
deadline will be extended to the next business day should it fall on a Saturday,
Sunday or holiday recognized by the U.S. Postal Service.
     Because of the revocation period, the Company’s obligations under this
Agreement shall not become effective or enforceable until the eighth (8th)
calendar day after the date Executive signs this Agreement provided he has
delivered it to the Company without modification and not revoked it (the
“Effective Date”).
I HAVE READ, UNDERSTAND AND VOLUNTARILY ACCEPT AND AGREE TO THE ABOVE TERMS

     
JOSEPH L. D’AMICO
   
 
   
 
  Date:                    , 20     
 
   
Signature
   

3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 